NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/043,735, which is a broadening reissue application of U.S. Application No. 12/318,934 (hereinafter the “934 Application"), entitled SEMICONDUCTOR INTEGRATED CIRCUIT AND POWER-SUPPLY CONTROL METHOD, which issued as U.S. Patent No. 7,956,677 (hereinafter the “677 Patent").
The status of the claims is as follows:
Claims 17-21 and 24-31 are pending and examined herein.
Claims 17-21 and 24-31 are rejected.

I. STATUS OF CLAIMS AND APPLICATION
Examiners acknowledge the amendment filed April 1, 2022 (hereinafter the “Apr 2022 Amendment”) in response to the non-final Office action mailed January 31, 2021 (hereinafter the “Jan 2022 NF Action”).  In the Apr 2022 Amendment, Applicant cancelled patent claims 1-13, cancelled previously added claims 14-16, 22 and 23 and added new claims 17-11 and 24-31.  Of the newly added claims, claims 17, 18, 24, 25 and 30 are amended with respect to the previous version of these claims.  Accordingly, claims 17-21 and 24-31 are pending and will be examined herein.
Following a further review of the claims in view of the reissue guidelines, a new rejection under 35 U.S.C. §251 is being made herein.  Accordingly, this action is non-final.


II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue application of the 934 Application, now the 677 Patent.  Examiner further acknowledge the Applicant’s claim that the present application is a continuation reissue of U.S Patent Application No. 14/739,617, filed June 15, 2015 (hereinafter the “617 Reissue Application”), which issued as U.S. Patent No. RE46,997 (hereinafter the “RE46997 Patent”), which is a continuation reissue application of U.S. Patent Application No. 13/911,788, filed June 6, 2013, which issued as U.S. Patent No. RE45,614 (hereinafter the “RE45614 Patent”).  Examiners also acknowledge the claim of foreign priority to JP2008-006955, filed January 16, 2008.

III. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed October 23, 2018 (hereinafter the "2018 Reissue Declaration”) as supplemented in with the Statement of Error filed within the Apr 2022 Amendment (hereinafter the “2022 Statement of Error” on pages 13-14 of the Apr 2022 Amendment) is acknowledged but it objected to herein.  Examiners find that the 2022 Statement of Error outlines an error which is corrected by deleting the phrase “at separate points of time” from the issued claims in favor of new claim 17.  Examiners find this error has already been corrected in the RE46997 Patent and the RE45614 Patent.  Specifically, Examiners find that each of these reissue patents issued with claims that do not have the asserted error language.
Accordingly, Applicant has two options to correct this objection:
(a)	Applicant is required to file a new reissue declaration which (1) identifies a claim Applicant seeks to broaden and (2) states an error being corrected in this reissue application that has not before been corrected by the preceding reissue patents (the RE45614 Patent and RE46997 Patent).
(b)	Alternatively, Applicant is required to file a new error statement which (1) identifies a claim Applicant seeks to broaden, (2) states the same error related to the “at separate points of time” and how this error affects the 677 Patent and (3) provide an explicit explanation of how this error is being corrected in a different way from the preceding reissue patents (the RE45614 Patent and RE46997 Patent) and claim 17 herein.  A statement outlining the specific differences between the claims in each of these patents and the present reissue application would be sufficient.  See MPEP §1414(II).  
Furthermore, since Applicant has already provided the 2018 Reissue Declaration, Applicant may rely on 37 C.F.R. §1.175(d) and (f) and MPEP §1414.03(I) and provide this error statement in a separate section of the remarks without having to file a new declaration.

IV. REJECTIONS UNDER 35 U.S.C. §251 – Original Patent Requirement
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
Rejections Based on the Original Patent Requirement
Claims 17-21 and 24-31 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a simple two-step process: 
(1) determine what is the new scope of invention now being claimed, i.e., how have the claims been broadened, and 
(2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
As to step (1), Examiners find that the original patent claims of the 677 Patent have been broadened via the addition of new claims 17-21 and 24-31 to remove the first and second voltage lines and the parallel connections of the plurality of switch transistors between the first and second voltage lines.  In fact, Examiners find that claims 17-21 and 24-31 recite no particular connections for the switch transistors.  Thus, the Examiners find the new invention now covered by claims 17-21 and 24-31 herein includes a new class of circuits without regard to any power supply control or method thereof.  Examiners this change is substantial because of the large differences between a generic integrated circuit having unconnected transistors and a specific integrated circuit that controls a power supply via switch transistors connect in parallel to first and second voltage lines.2
As to step (2), Examiners do not find any support, discussion or suggestion in the 677 Patent for a generic integrated circuit that is not part of a power supply.  First, as patented, all of the original patent claims 1-13 of the 677 Patent recite and require “a first voltage line on which a specific one of a power-supply voltage and a reference voltage appears” and “a second voltage line” and further reach of the claims of the 677 Patent recite and require “a plurality of switch transistors connected in parallel between said first and second voltage lines.”  These recited and required connections in each of the original patent claims are the structures that allow the integrated circuit to operate as a power supply circuit.  Furthermore, the title of the 677 Patent is “SEMICONDUCTOR INTEGRATED CIRCUIT AND POWER SUPPLY CONTROL METHOD.”  Furthermore, the only general embodiment and all discussions thereof in the 677 Patent explicitly discloses a semiconductor integrated circuit that controls power to a function circuit using such first and second voltage lines and the plurality of parallel connected in parallel between these voltage lines.  See 677 Patent, note Abstract, all figures and full disclosure.  Specifically see, e.g., the 311 Patent at FIGS. 6A and 7A, see SUMMARY OF THE INVENTION SECTION, as well as the remaining portions of the specification of the 677 Patent.  
Conversely, Examiners do not find any embodiment or discussion of a semiconductor circuit that is not part of or controls a power supply.  Nor do Examiners find any direction that the invention covers any generic integrated circuit that has a plurality of transistors.  Accordingly, Examiners do not find unequivocal support for a generic integrated circuit having no first and second power lines providing parallel connections to a plurality of switch transistors.
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 17-21 and 24-31 pending and examined herein to the 677 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 677 Patent, i.e., Examiners do not find any disclosure or a discussion of a more generic integrated circuit without first and second voltage lines and parallel connected transistors.  Examiners find that the Applicant has broadened the original patent claims via claims 17-21 and 24-31 herein so much these new claims cover integrated circuits not disclosed or discussed or even conceivable in the 677 Patent, which is improper in reissue.  Thus, Examiners conclude claims 17-21 and 24-31 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

V. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B. Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 17-21 and 24-31 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “switch conduction control section…” (Claims 17-21 and 24-31)
A first means-plus-function phrase is recited in claim 17 (and included in each of dependent claims 18-21 and 24-31), which recites “a switch conduction control section…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 17 recites: 
a switch conduction control section configured to control, only after the switch conduction control section places a first switch transistor in a conducting state, a second switch transistor in a manner that places the second switch transistor in the conducting state….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “section” is a generic placeholder or nonce term equivalent to “means” because the term “section” does not convey any particular structure.  Examiners further note that the specification of the 677 Patent does not define “section” and thus the specification of the 677 Patent does not impart or disclose any structure for the phrase.  Examiners further find that “switch conduction control” merely further defines the functionality without conveying or implying any structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 677 Patent that a “section" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known section of a prior art circuit can perform the placing the first switch in a conducting state in the manner as recited in claim 17.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “section…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “section…” is a generic placeholder having no specific structure associated therewith.  Because “section …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to “control switch conduction” and to “only after the switch conduction control section places a first switch transistor in a conducting state, a second switch transistor in a manner that places the second switch transistor in the conducting state.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 17-21 and 24-31, particularly claim 17 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 677 Patent, the Examiners find that the closest corresponding structure for the FL #1 in claims 18-29 is the switch control section 31 as shown in FIGS. 6A, 7A, 8 and 10 of the 677 Patent.  As noted in the 677 Patent at col. 15, line 67 to col. 16, line 5, “[t]he switch control section 31 is configured to include hardware, software or both hardware and software as means capable of executing a sequence of operations to sequentially activate control lines CL connected to the systems in order to put the switch transistors SWT included in the systems in a turned-on state in system units.”  However, other than to generically state that the switch control section is hardware, software or both, Examiners are unable to find any disclosure of any specific hardware or software structures within the blank boxes shown in the figures.  Thus, Examiners are unable to clearly link corresponding structures from the specification of the 677 Patent to the functions recited in FL #1.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners are unable to determine sufficient corresponding structures to the functions of FL #1. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claim 24, Examiners find this claim recites further functions of the switch conduction control section and thus Examiners find that FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for FL #1 in claim 17 with the additional of additional functions.  Furthermore, Examiners are additionally unable to determine sufficient corresponding structures to FL #1 in claim 24 for similar reasons as for claim 17 above.

C. Specific Interpretations Herein
conducting-state resistance
Examiners note that this phrase is not lexicographically defined in the 677 Patent.  Examiners further find that Applicant has not offered any definition or interpretation of this phrase in the 2021 Amendment, other than to simply state Rao does not disclose it.  
Following a review of the specification, the 676 Patent, at col. 16, lines 14-15, states “[t]he larger the gate width of a switch transistor SWT, the smaller the conducting-state resistance of the transistor SWT.”  Furthermore, as noted in ¶0037 of Rao, “the transistors 430, 432 and 434 of the flood circuit 412 are wider than the transistors 418, 420 and 422 of the trickle circuit 410. The wider transistors 430, 432 and 434 conduct more current than the transistors of the trickle circuit 410.”  Finally, the PTAB recognized at pages 5-6 of the 2021 PTAB Decision that the resistance of a conductor is inversely proportional to its cross sectional area and thus wider transistors would have a lower resistance.
Based on the above findings, Examiners find a reasonable interpretation of “conducting-state resistance” of a transistor is directly related to and controlled by its width, i.e., a wider transistor will have a lower conducting-state resistance and a narrower transistor will have a higher conducting-state resistance.  Such an interpretation is reasonable because it is taken from the 677 Patent itself.  Furthermore, Examiners find such a relationship is based directly on the cross sectional area of the transistor as found by the PTAB.  Finally, as noted by Rao, such wider transistors also have the property that they also will conduct more current than narrower transistors which is consistent with the interpretation taken from the 677 Patent since resistance is inversely related to conductivity.

D. Conclusion of Claim Interpretation
	In view of the forgoing, Examiners will interpret FL #1 under 35 U.S.C. §112 (6th ¶) for claims 18-29 and further interpret the conducting-state resistance in all claims in the manner as provided above.  Because the remaining limitations of the claims are not lexicographically defined, do not invoke interpretation under 35 U.S.C. §112 (6th ¶) and need no specific interpretation, the remaining limitations will be interpreted using the broadest reasonable interpretation.

VI. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of the pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the pre-AIA  35 U.S.C. §112 (2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




A. Rejections Based on Lack of Corresponding Structures 
Claim limitation FL #1, which is recited in each of claims 17-21 and 24-31, invokes interpretation under pre-AIA  35 U.S.C. §112 (6th ¶).  However, as discussed above, Examiners find the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 17-21 and 24-31 are indefinite and is rejected under pre-AIA  35 U.S.C. §112 (2nd ¶).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112 (6th ¶); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.

B. Rejection Based on New Matter
Claims 25-28 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 (and those claims depending therefrom) recites that a source/drain region of the first switch transistor is “wired directly” to a source/drain region for both the second and third switch transistors.  However, following a review of the 677 Patent, these source/drain regions are at most indirectly wired through the voltage lines.  See for example FIG. 6A which shows the source/drain regions of each of the transistors SWT (HR, MR and LR) are wired directly to the voltage lines 30S and 20S, but not directly to each other.
This finding is supported by claim differentiation using claims 26 and 28 (which depend from claim 25) which recite precisely a direct wire connection between the source/drain regions of the first switch transistor and the voltage lines.  If the connection to the voltage lines is “wired directly” then the connections to the other source/drain regions of the second and third switch transistor through the voltage lines would not be direct.

C. Rejections Based on Lack of Antecedent Basis
Claims 17-21 and 24-31 are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
Claim 17 recites the limitations "the second switch transistor" and “the first switch transistor” in line 7.  There is insufficient antecedent basis for these limitations in the claim.  Examiners find that once 35 U.S.C. §112 (6th ¶) is invoked for FL #1, i.e., the switch conduction control section, claim 17 no longer provides antecedent basis for these features and thus to recite them for the first time in line 7 and further limiting these features in the final paragraph of claim 17 lack clear antecedent basis.  Examiners would suggest positively reciting these switch transistors in the claim along with the third switch transistor.
Claim 21 recites the limitation “the circuit cells” which lacks any antecedent basis in the claim.  Claim 17 recites a functional circuit cell, but no basis for the plural circuit cells.
Claim 26 recites the limitation “the first voltage line” which lacks any antecedent basis in the claim.
Claim 28 recites the limitation “the second voltage line” which lacks any antecedent basis in the claim.

VII. ADDITIONAL CLAIM REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. Rejections Based on Improper Error Statement
Claims 17-21 and 24-31 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2018 Reissue Declaration and the 2022 Statement of Error is set forth in the discussion above.

B. Rejections Based on New Matter
Claims 25-28 and this application as a whole are rejected under 35 U.S.C. §251 on the basis that these claims contain new matter to the 677 Patent.  The new matter is discussed above with regard to the rejections under 35 U.S.C. §112.  Furthermore, since the new matter in claims 25-28 is not unequivocally disclosed in the original patent, i.e., the 677 Patent, these claims also fail the original patent requirement.


VIII. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Regarding the only rejections carried forward from the Jan 2022 NF Action, i.e., the indefiniteness rejections under 35 U.S.C. 112 (2nd ¶) for all claims lacking corresponding structures for FL #1 and further the new matter rejections under 35 U.S.C. §112 (1st ¶) for claims 25-28, Examiners find that Applicant has only asserted that “claim 23 has wholly been incorporated into independent claim 17” but has not sufficiently specifically traversed these rejections.  Accordingly, Examiners do not find this argument sufficient to overcome these rejections.

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 677 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


XI. CONCLUSION
Claims 17-21 and 24-31 are pending and examined.
Claims 17-21 and 24-31 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        























Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).
        2 For example, Examiners note that power supplies using transistor control is classified in CPC H03K 19/0016 (See 677 Patent, U.S. Patent No. 7,737,720, U.S. Patent No. 7,723,867) whereas generic integrated circuits would be covered by the entirely of CPC H03K.